Citation Nr: 0734365	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the knees. 

2.  Entitlement to an initial rating in excess of 40 percent 
for proximal occlusion of the left popliteal artery. 

3.  Entitlement to a rating in excess of 40 percent for below 
the left leg amputation. 

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right knee area. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.  The veteran is the recipient of a Purple Heart, among 
other awards. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 regional office (RO) rating 
decision which denied service connection for bilateral 
osteoarthritis of the knees; granted service connection for 
proximal occlusion of the left popliteal artery, evaluated as 
20 percent disabling; and continued the 40 percent rating for 
below the left leg amputation and the 10 percent rating for 
shell fragment wounds of the right knee area.  Subsequently 
in March 2006, the RO increased the 20 percent evaluation for 
proximal occlusion of the left popliteal artery to 40 percent 
disabling.  

In April 2007, the veteran appeared at a hearing at the RO 
before the undersigned.  


FINDINGS OF FACT

1.  During his April 2007 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claim for service connection for bilateral osteoarthritis of 
the knees. 

2. The veteran's proximal occlusion of the left popliteal 
artery has not been manifested by claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.  

3.  The veteran's below the left leg amputation has been 
shown to be improvable by a prosthesis controlled by natural 
knee action. 

4.  The veteran's residuals of shell fragment wounds of the 
right knee area have not been shown to be moderately severe.  
He has not demonstrated any loss of deep fascia, loss of 
muscle substance, or loss of normal firm resistance of 
muscles, when compared with the left side; evidence of any 
muscle loss or decreased strength of the right knee area; 
evidence of muscle strength or endurance impairment; or scars 
situated as to indicate a track of a missile through one or 
more muscle groups.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for bilateral osteoarthritis of the knees. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for an initial disability rating in excess 
of 40 percent for proximal occlusion of the left popliteal 
artery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 
7114 (2007). 

3.  The criteria for a disability rating in excess of 40 
percent for below the left leg amputation have not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5164, 5165 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wounds of the right 
knee area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.56, 4.73, DC 5314 (2007). 
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in September 2004 and November 2004, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claims 
for; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  At his hearing, the veteran submitted 
additional evidence and he indicated on the record that he 
was waiving initial consideration of that evidence by the 
agency of original jurisdiction.  

Since the claim for an increased rating for proximal 
occlusion of the left popliteal artery is the appeal of an 
initial rating, fully satisfactory notice was delivered after 
it was adjudicated.  However, the RO subsequently 
readjudicated the claim based on all the evidence in March 
2006.  The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claims.  Therefore, the 
duties to notify and assist have been met.




Analysis

1.  Bilateral Osteoarthritis of the Knees

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  
An appeal may be withdrawn in writing or on the record at a 
hearing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

During his April 2007 personal hearing on the record, the 
veteran indicated that he was withdrawing the issue of 
service connection for bilateral osteoarthritis of the knees.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  
38 U.S.C.A. § 7105(d)(5).   

2.  Proximal Occlusion of the Left Popliteal Artery

The veteran essentially contends that this disability is more 
disabling than contemplated by the current 40 percent 
evaluation.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The veteran's disability has been rated under DC 7114 for 
arteriosclerosis obliterans, which provides a 40 percent 
evaluation for claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  38 C.F.R. § 4.104, DC 
7114.  A 60 percent rating requires claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.  Id.  A 100 percent rating is warranted 
for ischemic limb pain at rest, and; either deep ischemic 
ulcers or ankle/brachial index of 0.4 or less.  Id.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 40 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The relevant evidence includes a March 2004 VA duplex scan 
report of the left leg revealing normal left common femora, 
superficial femoral and profunda arteries above a below-knee 
amputation site, normal femoral-popliteal deep venous system, 
normal arterial thigh pressure, and pain in the back of the 
left leg was not caused by peripheral vascular arterial 
disease.  A September 2004 VA clinical record noted the 
veteran's complaints of numbing on the back of the mid thigh 
down to the mid calf after ambulating 200 yards and an 
inability to continue walking due to this pain.  He had these 
symptoms for three years and the pain was relieved by sitting 
and lifting up the leg.  A November 2004 record from Bellin 
Health System also noted left leg claudication after walking 
200 years since February 2002.  Ankle brachial index on the 
right was 1.13, which was noted to be within normal range; 
the left lower extremity high thigh index was 1.17; and left 
low thigh index was 0.98, which was noted to be near normal 
range.  It was also noted that there was no significant drop 
in ankle brachial index following exercise which suggested no 
significant arterial disease.  Left lower thigh pressure was 
used and following exercise there was no significant change 
in the ankle brachial index, suggesting no significant 
arterial disease.  

On VA examination in February 2005, the examiner noted that 
the veteran was able to ambulate only 200 yards then 
experienced claudication to the back of the back of the left 
knee, the remaining calf muscle, and up to the distal 
posterior thigh.  The veteran described that his left knee 
would stop moving and he would try to keep weight off to 
allow circulation back in and at times raised his left lower 
extremities which relived the pain.  The examiner observed 
that the veteran ambulated with a slight limp but otherwise 
normal gait, and found that the skin of the stump area was 
intact without increased warmth.  

Subsequently, a March 2005 VA clinical record noted the 
veteran's report of posterior thigh tightening up while 
running on the treadmill, the pain was described as 
intermittent and had its onset with walking, pain was burning 
in nature, and occasionally felt like pins and needles 
sensation.  The veteran indicated that pain had not increased 
in intensity and felt that he was able to walk more now than 
three years ago.  Then in September 2005, the veteran 
reported that he could only walk 100 yards before having to 
stop and rest; he also indicated that his symptoms had 
improved over the last three years.  Examination revealed 
easily palpable femoral pulse in the left leg but not 
palpable popliteal pulse and the skin of the distal 
amputation stump was warm, pink, and well perfused with 
normal capillary refill.  

A September 2005 letter from J.A. Swelstad, M.D. noted that 
veteran started to have problem three years ago while running 
on a treadmill which was initially worse but was now 
gradually getting better (though it still interfered with his 
ability to do things).  The veteran developed numbness in his 
left knee area, extending up to about the top of the band on 
his prosthesis; he could walk about a block, had to stop, 
wait three or four minutes, and could walk again but not as 
far as the first time.  Dr. Swelstad also noted that 
examination showed a good femoral pulse, warm pink stump, and 
collateral circulation was too long spindly, relatively 
superficial vessels that were probably getting compressed 
when the veteran ambulated.  Later, in October 2005, it was 
noted that the veteran complained of pain and burning of the 
stump of the left after three and half minutes of a five 
minute treadmill exercise with a 10 percent incline at one 
and half miles per hour.  Then, a December 2005 record noted 
significant symptoms in the stump after three and half 
minutes of exercise on a treadmill and that he was occluding 
collateral circulation to his stump.  Finally, an August 2006 
VA record noted persistent claudication.

Based on the evidence, a rating in excess of 40 percent is 
not warranted.  The veteran's disability picture more closely 
approximates a 40 percent evaluation.  There is no doubt that 
the veteran has claudication but the weight of the evidence 
shows that he can ambulate up to 100 yards.  Additionally, 
there is no indication of  persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  See 38 
C.F.R. § 4.104, DC 7114.  In fact, ankle brachial index on 
the right was 1.13 and 0.98 along the left low thigh index, 
and the skin has consistently been shown to be warm.  
Therefore, a higher rating is denied.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 40 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Below the Left Leg Amputation

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's disability has been rated under DC 5165 which 
provides a maximum 40 percent combined rating for amputation 
of the leg below the level of the knee, permitting a 
prosthesis.  38 C.F.R. § 4.71a, DC 5165.  The 40 percent 
rating may be further combined with rating for disabilities 
above the knee but not to exceed the above-the-knee 
amputation elective level.  Id.  If a leg amputation is not 
improvable by a prosthesis controlled by natural knee action, 
a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 
5164.

As the veteran is receiving the maximum shedular rating under 
DC 5165, the veteran's claim will be considered under DC 5164 
for a rating in excess of 40 percent.  The claims folder 
contains multiple records showing treatment for the veteran's 
below the knee left leg amputation with a prosthesis.  While 
the veteran complained about his new prosthesis and indicated 
that he preferred to wear his old prosthesis, there is no 
indication that this his leg amputation is not improvable by 
a prosthesis controlled by natural knee action.  The February 
2005 VA examination report specifically noted that the 
veteran wore a prosthesis with a stump measuring eight inches 
from the anterior tibial tubercle down to the stump; sensory 
function was intact to both extremities, and range of motion 
to both knees was flexion to 125 degrees and extension to 0 
degrees.  Motor functions were within normal limits and there 
was no fatiguing with repetitive motion of both lower 
extremities.  Throughout the record, it has been shown that 
the veteran was able to function with his prosthesis, albeit 
with some discomfort.  Also, there is no indication of above-
the-knee amputation disability warranting a combined rating.  
Therefore, a rating in excess of the current 40 percent is 
not warranted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Residuals of Shell Fragment Wounds of the Right Knee Area

The veteran's disability has been rated as 10 percent 
disabling under DC 5314 which comprises the muscle group 
including the anterior thigh group muscles that function to 
provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, DC 
5314.

Under DC 5314, a 10 percent rating is assigned for a moderate 
disability, a 30 percent rating is assigned for a moderately 
severe disability, and a 40 percent rating is assigned for a 
severe disability.  38 C.F.R. § 4.73, DC 5314.  The terms 
"moderate," "moderately-severe," and "severe" will be 
described below.

The criteria for rating muscle injuries are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the criteria of moderate and 
moderately severe are pertinent.  Under the rating criteria:

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2).

The objective findings for a moderate disability include 
entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  38 C.F.R. § 4.56(d)(3).

The objective findings of a moderately-severe disability are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.

In this case, the veteran's history involving shell fragment 
wounds of the right knee area is not consistent with a 
moderately-severe muscle injury, as required for a 30 percent 
disability rating.  Service medical records show that the 
veteran sustained multiple superficial fragment wounds just 
above the right knee in September 1969.  It was noted that 
there was no nerve or artery involvement and there was a 
delayed primary closure wound of the right knee.  The veteran 
received treatment for his wounds in conjunction with his 
more serious traumatic amputation of the left foot.  
Hospitalization records noted that "the right knee wound 
looks good."     

Service medical records do not show a prolonged period of 
hospitalization, consistent complaints of cardinal symptoms 
of muscle wounds, or unemployability because of the veteran's 
inability to keep up with work requirements due to his right 
knee wounds as opposed to his other injury.  In short, the 
type of injury sustained by the veteran is not consistent 
with a moderately-severe muscle injury.  As such, the service 
medical records provide probative evidence against the 
veteran's claim.

More importantly, the current objective findings do not 
reflect that his disability due to residuals of wound of the 
right knee can be characterized as moderately severe.  A 
December 2003 VA x-ray report of the right knee noted tiny 
osteophytes at the tibial spines and inferior patellar pole, 
appearance of preserved subchondral osseous structures, and 
no evidence of radiopaque foreign body.  The February 2005 VA 
examination noted a well healed scar measuring 6 x 2 cm with 
a very slight depression on the right knee and distal thigh 
area which was lateral to the patella superiorly, two healed 
scars measuring 1.5 x 1 cm at the distal medial thigh area, 
and one scar measuring 1 x .8 cm just superior to the 
patellae.  The scars were all non-adherent and none affected 
the muscle function of the thigh functionally and with regard 
to the left knee.  As noted above, the examination report 
showed that sensory function was intact to both extremities, 
and range of motion was flexion to 125 degrees and extension 
to 0 degrees bilaterally.  Motor functions were within normal 
limits without fatiguing with repetitive motion of both lower 
extremities.  The diagnosis noted that there was no 
functional disability of the muscle function of the right 
thigh as evidenced by the normal function of the right thigh.  

Based on the evidence, a rating excess of 10 percent has not 
been shown.  There is no indication of any loss of deep 
fascia or loss of muscle substance or loss of normal firm 
resistance of muscles, when compared with the left side.  
There is also no evidence of any muscle loss or decreased 
strength of the right knee area.  Lastly, the scars are not 
so situated as to indicate a track of a missile through one 
or more muscle groups as the evidence indicted that there was 
no involvement of muscle function.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for residuals of shell 
fragment wounds of the right knee area, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The appeal as to the claim for service connection for 
bilateral osteoarthritis of the knees is dismissed.

An initial rating in excess of 40 percent for proximal 
occlusion of the left popliteal artery is denied. 

A rating in excess of 40 percent for below the left leg 
amputation is denied. 

A rating in excess of 10 percent for residuals of shell 
fragment wounds of the right knee area is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


